                         Case 7:20-cv-01276-PMH Document 19 Filed 10/05/20 Page 1 of 3
                                                                                                                  March 18, 2020




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK
              ---------------------------------------------------X
             Sheryl Payne, individually and on behalf of all other
                                                                        AMENDED
             persons similarly situated
                                             Plaintiff(s),              CIVIL CASE DISCOVERY PLAN
                                                                        AND SCHEDULING ORDER
              v.
                                                                          20     1276
                                                                         _____CV_______(PMH)
              Community Health Aide Services, Inc. et al.
                                              Defendant(s).
              ---------------------------------------------------X

                This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
             counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

                   1. All parties [consent] [do not consent] to conducting all further proceedings before a
                      Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
                      are free to withhold consent without adverse substantive consequences. (If all parties
                      consent, the remaining paragraphs of this form need not be completed.)      The parties do not consent.

                   2. This case [is] [is not] to be tried to a jury.   This case is to be tried to a jury.

                3. Amended pleadings may not be filed and additional parties may not be joined except with
                   leave of the Court. Any motion to amend or to join additional parties shall be filed by
October 16, 2020 ____________________.
                    November 2, 2020        (Absent exceptional circumstances, 30 days from date of this
                   Order.)

                   4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
                        N/A (Already Exchanged) (Absent exceptional circumstances, 14 days from date of this
                      ____________________.
                      Order.)

                   5. Fact Discovery
                                                                               January 15, 2021
                                                                                   January 29, 2021
                           a. All fact discovery shall be completed by ____________________. (Absent
                              exceptional circumstances, a period not to exceed 120 days from date of this Order.)

                           b. Initial requests for production          of     documents         shall        be    served    by
                               Already Exchanged
                              ____________________.

                                                                  Already Exchanged
                           c. Interrogatories shall be served by ____________________.
                                                                                November 30 2020
                                                                                January 15, 2021
                           d. Non-expert depositions shall be completed by ____________________.
                                                                    October 16, 2020
                                                                    Dec. 15, 2020
                           e. Requests to admit shall be served by ____________________.
                      Case 7:20-cv-01276-PMH Document 19 Filed 10/05/20 Page 2 of 3




                        f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
                           the written consent of all parties without application to the Court, provided that all
                           fact discovery is completed by the date set forth in paragraph 5(a).

                6. Expert Discovery

March 1, 2021           a. All expert discovery, including expert depositions, shall be completed by
                            March 15, 2021
                           ____________________.       (Absent exceptional circumstances, 45 days from date in
                           paragraph 5(a); i.e., the completion of all fact discovery.)

December 14, 2020       b. Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
                            Jan. 15, 2021
                           ____________________.

December 28, 2020       c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
                               Jan. 15, 2021
                           by ____________________.

                        d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the written
                           consent of all parties without application to the Court, provided that all expert
                           discovery is completed by the date set forth in paragraph 6(a).

                7. Additional provisions agreed upon by the parties are attached hereto and made a part
                   hereof.
                                                                          March 18, 2021
                                                                         April 2, 2021
                8. ALL DISCOVERY SHALL BE COMPLETED BY ____________________.                        (Absent
                   exceptional circumstances, a period not to exceed 6 months from date of this Order.)

                9. All motions and applications shall be governed by the Court’s Individual Practices,
                   including the requirement of a pre-motion conference before a motion for summary
                   judgment is filed.

                10. Unless otherwise ordered by the Court, within 30 days after the date for the completion of
                    discovery, or, if a dispositive motion has been filed, within 30 days after a decision on the
                    motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
                    in accordance with the Court’s Individual Practices. The parties shall also comply with the
                    Court’s Individual Practices with respect to the filing of other required pretrial documents.

                11. The parties have conferred and their present best estimate of the length of the trial is
                      3 Days
                    ____________________.

                12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
                    herein extended without leave of the Court or the assigned Magistrate Judge acting under
                    a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

                13. The     Magistrate       Judge      assigned   to    this    case    is    the    Honorable
                     Magistrate Judge Judith C. McCarthy
                    ______________________________.

                                                               2
        Case 7:20-cv-01276-PMH Document 19 Filed 10/05/20 Page 3 of 3




   14. If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
       Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
       Order consistent therewith.

                                                                         April 7, 2021
   15. The next case management conference is scheduled for __________________         at
        10:00 a.m.
       __________. (The Court will set this date at the initial conference.)

Dated: New York, New York
       October 5, 2020
       ___________________

                                                     SO ORDERED:


                                                     ___________________________________
                                                     Philip M. Halpern
                                                     United States District Judge




                                                 3
